DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and preliminary amendment both filed on 08/31/2020.
Claims 1-4, 14, 15, 17, 18, 20, 23, and 26 have been amended.
Claims 31-34  have been added.
Claims 5, 6, 10-13, 16, 19, 21, 22, 24, 25, and 27-30  have been canceled.
Claims 1-4, 7-9, 14, 15, 17, 18, 20, 23, 26, and 31-34 are currently pending and have been examined.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Information Disclosure Statement

The Information Disclosure Statements filed 08/31/2020 and 08/31/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1, 7, 8, and 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Dukach et al.(USPGP 2002/0009978 A1) hereinafter DUKACH, in view of Kriezman (USPGP 2013/0307706 A1), hereinafter KRIEZMAN.

Claim 1:
DUKACH as shown below discloses the following limitations:
a selectively enabled media projection subsystem having an interface to project media…; (see at least Figures 1, 3-6, 9, 17, 18, 20-22, 45 as well as associated and related text; paragraphs 0154, 0155, 0159, 0211, 0236)
an identifier associated with the media projection system, having an interface to supply an identification code; (see at least Figures 17, 18, 20-22, 45 as well as associated and related text)
a location device to supply a geographic location of the media projection subsystem; (see at least Figures 10-12 as well as associated and related text)
a verifier having an interface connected to receive the enablement signal, the identification code, and the geographic location, and an interface to supply verification information responsive to the enablement signal, the identification code, and the geographic location; (see at least Figures 17, 18, 20-22, 45 as well as associated and related text)
a communications subsystem having an interface to receive verification information and an interface to transmit the verification information to a server. (see at least Figures 17, 18, 20-22, 45 as well as associated and related text)
DUKACH does not specifically disclose and an interface to supply an enablement signal in response to the media projection subsystem being enabled in a stationary location.  However, KRIEZMAN, in at least paragraph 0171 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH with the technique of KRIEZMAN because, “Communication of information to the public is a major industry. One of the major means of such communications is by publicly visible signs, including advertising signs. Signs DUKACH: paragraph 0009).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 7:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses the media projection subsystem projects media selected from the group consisting of a displayed image, broadcast sound, or a combination thereof.  See at least paragraphs 0155 and 0330.

Claim 8:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses:
the communications subsystem receives media uploads from the server; and,
wherein the communications subsystem provides the media uploads to the media projection subsystem.
See at least Figures 1, 3-6, 9, 17, 18, 20-22, 45 as well as associated and related text; paragraphs 0154, 0155, 0159, 0211, 0236.



Claim 9:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH further discloses:
a camera embedded with the media projection subsystem, having an output to supply images of the geographic location proximate to the media projection subsystem; and,
wherein the communications subsystem receives the images from the camera and transmits them to the server.
See at least Figures 18, 20-22, 45 as well as associated and related text

Claims 2, 3, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over DUKACH/KRIEZMAN, and further in view of Vucetic (USPGP 2014/ 0214319 A1), hereinafter VUCETIC.

Claims 2, 3:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  VUCETIC further discloses:
a targeting software application stored in a non-transitory memory of the server, enabling a sequence of processor executable instructions permitting selection of a target stationary location from a plurality of potential target stationary locations. (see at least paragraphs 0012, 0023; Figure 2 as well as associated and related text)
the target stationary location is selected from a plurality of value weighted target stationary locations. (see at least paragraphs 0026, 0031, 0032; Figure 2 as well as associated and related text)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/KRIEZMAN with the technique of VUCETIC because, “Parking search has become a major issue in urban areas. Parking search could create a stressful experience for a driver, particularly if the driver is not familiar with the area. Routes that drivers choose to follow may be very inefficient, which may result in loss of their time and money as well as VUCETIC: paragraph 0003). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 14:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  VUCETIC further discloses:
the identifier is associated with a first entity; and,
wherein the targeting application provides provided a reward to the first entity in response to the value of the target stationary location.
See at least paragraphs 0031 and 0032.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/KRIEZMAN with the technique of VUCETIC because, “Parking search has become a major issue in urban areas. Parking search could create a stressful experience for a driver, particularly if the driver is not familiar with the area. Routes that drivers choose to follow may be very inefficient, which may result in loss of their time and money as well as cause or increase traffic congestion. The results of a 2011 IBM Global Parking Survey conducted in 20 international cities shows that around 30 percent of traffic in major VUCETIC: paragraph 0003). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over DUKACH/KRIEZMAN, and further in view of Examiners OFFICIAL NOTICE.

Claim 31:
The combination of DUKACH/KRIEZMAN discloses the limitations as shown in the rejections above.  DUKACH/KRIEZMAN do not specifically disclose a wireless local area network (IEEE 802.11 WiFi) hotspot. However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the electronic communication arts to utilize WiFi hotspots. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of DUKACH/TECHNABOB with the technique of wireless communications because there is a recognized problem or need in the art including market pressure, design need, etc., and 20 there are a finite number of identified predictable solutions. Consequently, those in the art could have 21 pursued known solutions with reasonable expectation of success. (KSA v. Teleflex, 127 S. Ct. 172722. (2007)).

Claims 15, 17, 18, 20, 23, 26,  and 31-34:
The combinations of  DUKACH/KRIEZMAN, VUCETIC, and Examiner’s Official Notice discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 15, 17, 18, 20, 23, 26,  and 31-34 are not patentably distinct from claims 1, 2, 3, 7, 8, 9, and 14 because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-3, 7-9, 14, 15, 17, 18, 20, 23, 26, and 31-34 accordingly using the same references and citations as above.  
















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Florian Alt. “A Design Space for Pervasive Advertising on Public Displays.” (07.12.2012). Retrieved online 08/13/2020. 
https://pdfs.semanticscholar.org/4bef/aba88eb1d14e81dcd610658bccbbf287b770.pdf
“Today, people living in cities see up to 5000 ads per day and many of them are presented on public displays. More and more of these public displays are networked and equipped with various types of sensors, making them part of a global infrastructure that is currently emerging. Such networked and interactive public displays provide the opportunity to create a benefit for society in the form of immersive experiences and relevant content. In this way, they can overcome the display blindness that evolved among passersby over the years. We see two main reasons that prevent this vision from coming true: first, public displays are stuck with traditional advertising as the driving business model, making it difficult for novel, interactive applications to enter the scene. Second, no common ground exists for researchers or advertisers that outline important challenges. The provider view and audience view need to be addressed to make open, interactive display networks, successful.”
Ben Coxworth.  “Truck-mounted billboards morph with the miles.”  (September 12, 2016).  Retrieved online 08/13/2020.  https://newatlas.com/roadads-eink-truck-billboards/45380/




Technoframe.  “LED BUS SCREENS.”  (18 November 2011).  Retrieved online 08/13/2020.  
https://technoframe.com/led-bus-screens
“The Technoframe Bus system is a transit advertising medium providing an LED display screen which is mounted onto the outside of a vehicle.”
Jingbin Liu et al. “iParking: An Intelligent Indoor Location-Based Smartphone Parking Service.” (31 October 2012). Retrieved online 08/26/2020.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3522932/
Ted Morris et al. “A COMPREHENSIVE SYSTEM FOR ASSESSING TRUCK PARKING AVAILABILITY FINAL REPORT.” (JANUARY 2017). Retrieved online 08/26/2020.
https://www.dot.state.mn.us/ofrw/PDF/assessing-truck-parking.pdf
Mateusz Jozef Kulesza. “E-Park: Automated-Ticketing Parking Meter System.” (April 02, 2015).
https://dash.harvard.edu/bitstream/handle/1/17417570/KULESZA-SENIORTHESIS-2015.pdf?sequence=1&isAllowed=y

Foreign Art:
CANDELA GERARD (FR 2578996 A1), “The present invention relates to a light device allowing display of a business sign 5 6, viewing of one or more advertising displays and an anti-aggression light signal, all within an aerodynamic housing fixed to the roof of the business vehicle.  It consists of a housing having orifices through which the business specification is illuminated, the rear consists of two panels, the first 8 on which the advertising is displayed, the second 7 protects the display or the advertising strip and closes the housing.  Inside, the illumination 16 and anti-aggression signals 15 are located; the whole device may be fixed on the roof of the vehicle with the aid of magnet 17.  The device according to the invention is particularly intended for mobile advertising display, signs on business vehicles and prevention of aggression.”
AOKI YOSHIO (JP 2010/026474 A).  “To provide an advertising sign for showing advertisement videos to passengers inside a vehicle and general passers by installing a mobile panel which receives videos inside and outside a vehicle which runs in a city in place of hanging advertisement, vehicle side advertisement outside vehicle, and painted advertisement and the like for various bus, train, and the like. The mobile panel includes a built-in device with cellular phone function, personal computer function, and the like in its inside.  Videos for advertisement are transmitted to the mobile panel from the outside by radio, and the videos are displayed on the mobile panel installed inside and outside the vehicle.”
YAMADA FUMIHIRO.  (JP 2018/205399 A).  “To provide a display device capable of displaying commercial messages and the like upon displaying these messages without any effort both during moving of and selling in a vehicle. A display device 4 includes: an attachment frame 5 attached on a surface of a vehicle inner side of a window frame 2 blocked by window glass in a vehicle 1 which is a mobile catering vehicle; and a sign board 6 attached in a removable state to the attachment frame 5.  A black board for performing display such as commercial messages to the outside of the vehicle 1 via the window glass is provided on the surface facing the window glass of the surfaces of both sides in the thickness direction of the sign board 6 when the sign board 6 is attached to the attachment frame 5.  During selling, the sign board 6 is removed from the attachment frame 5 and propped against the outside of the vehicle 1, thereby enabling the commercial messages written on the black board to be displayed.”









Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


james.reagan@uspto.gov
571.272.6710 (Office)
73.6710 (Desktop Fax)